EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 06/25/2021.
	Claims 1-3 have been amended.  Overall, claims 1-3 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.   However, a few minor informalities contain in the specification.

Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- on page 3 (see amendment filed on 06/25/2021), “[0013]” has been changed to --[0012]--.
- on page 1 (see original specification filed on 08/09/2019), line 25, “[0004] has been changed to --[0003]--.
- on page 2, line 12, “[0005]” has been changed to --[0004]--; line 19, “[0006]” has been changed to --[0005]--.
- on page 3, line 12, “[0007]” has been changed to --[0006]--.
--[0007]--.
- on page 5, line 1, “[0009]” has been changed to --[0008]--; line 5, “[0010]” has been changed to --[0009]--.
- on page 6, line 7, “[0011]” has been changed to --[0010]--; line 14, “[0012]” has been changed to --[0011]--.
- on page 7, line 15, “[0014]” has been changed to --[0013]--; line 25, “[0015]” has been changed to --[0014]--.
- on page 8, line 6, “[0016]” has been changed to --[0015]--; line 11, “[0017]” has been changed to --[0016]--; line 19, “[0018]” has been changed to --[0017]--.
- on page 9, line 5, “[0019]” has been changed to --[0018]--; line 20, “[0020]” has been changed to --[0019]--.
- on page 10, line 2, “[0021]” has been changed to --[0020]--; line 16, “[0022]” has been changed to --[0021]--.
- on page 11, line 3, “[0023]” has been changed to --[0022]--; line 13, “[0024]” has been changed to --[0023]--.
- on page 12, line 5, “[0025]” has been changed to --[0024]--; line 12, “[0026]” has been changed to --[0025]--; line 19, “[0027]” has been changed to --[0026]--.
- on page 13, line 21, “[0028]” has been changed to --[0027]--.
- on page 14, line 6, “[0029]” has been changed to --[0028]--; line 17, “[0030]” has been changed to --[0029]--.
- on page 16, line 6, “[0031]” has been changed to --[0030]--; line 21, “[0032]” has been changed to --[0031]--.
--[0032]--; line 15, “[0034]” has been changed to --[0033]--.
- on page 18, line 6, “[0035]” has been changed to --[0034]--; line 13, “[0036]” has been changed to --[0035]--; line 18, “[0037]” has been changed to --[0036]--.
- on page 19, line 1, “[0038]” has been changed to --[0037]--; line 7, “[0039]” has been changed to --[0038]--; line 14, “[0040]” has been changed to --[0039]--; line 19, “[0041]” has been changed to --[0040]--.
- on page 20, line 2, “[0042]” has been changed to --[0041]--; line 16, “[0043]” has been changed to --[0042]--.
- on page 21, line 2, “[0044]” has been changed to --[0043]--.
2.	The amendment to the specification has been entered to avoid confusion and mistake during the issue and printing processes.  
The applicants’ amendment filed on 06/25/2021 and the original specification filed on 08/09/2019 are in an improper format because the next paragraph [0004] to paragraph [0044] section must be renumbered consecutively beginning with the number next following the numbered paragraph previously presented when the paragraph [0003] has been deleted by the applicants (see amendment filed on 06/25/2021 –page 3). Accordingly, the examiner has entered an identical Examiner’s Amendment to move this case forward.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	- Regarding claim 1: The examiner’s statement of reasons for allowance not included in this action can be found in a prior Office action mailed on 04/28/2021.
Regarding claim 3: In the amendment filed on 06/25/2021, dependent claim 3 has been rewritten in independent form including all the limitations of the base claim and any intervening claim; therefore, claim 3 is allowed.
	Additionally, the prior art fails to disclose or render obvious the claimed combination including: the limitations directed to the co-rotating scroll compressor includes a first support member and a second support member, the first support member being fixed to a front end side of the first driven-side wall in an axis direction with the first driving-side end plate in between and being configured to rotate together with the first driven-side wall, and the second support member being fixed to a front end side of the second driven-side wall in the axis direction with the second driving-side end plate in between and  being configured to rotate together with the second driven-side wall, a first positioning pin is pressed into the first support member and is fitted into the first driven-side wall in a non-pressed-in state; and a second positioning pin is pressed into the second support member and is fitted into the second driven-side wall in a non-pressed-in state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746